Citation Nr: 0705383	
Decision Date: 02/23/07    Archive Date: 02/27/07

DOCKET NO.  04-09 968	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs (VA) Regional Office (RO)
in Newark, New Jersey


THE ISSUE

Entitlement to a rating in excess of 40 percent for duodenal 
ulcer.


REPRESENTATION

Appellant represented by:	National Association of County 
Veterans Service Officers


ATTORNEY FOR THE BOARD

M. J. O'Mara, Associate Counsel


INTRODUCTION

The veteran had active military service from February 1945 to 
July 1945.

This matter comes before the Board of Veterans' Appeals 
(Board) from a July 2003 rating decision, in which the RO 
continued the veteran's 20 percent rating for duodenal ulcer.  
The veteran filed a notice of disagreement (NOD) in October 
2003, and the RO issued a statement of the case (SOC) in 
January 2004.  The veteran filed a substantive appeal (via a 
VA Form 9, Appeal to Board of Veterans' Appeals) in March 
2004.

In July 2005, the Board remanded to the RO the claim for an 
increased rating for further development.  The RO completed 
all requested action and in October 2006, the RO increased 
the veteran's rating for duodenal ulcer to 40 percent, 
effective December 24, 2002.  Thereafter, the RO returned the 
matter to the Board for further appellate consideration.


FINDINGS OF FACT

1.	The veteran in this case served on active duty from 
February 1945 to July 1945.

2.	On November 6, 2006, prior to the promulgation of a 
decision in the appeal, the Board received notification from 
the appellant that he was satisfied with the October 2006 RO 
rating decision.


CONCLUSION OF LAW

The criteria for withdrawal of a Substantive Appeal by the 
appellant have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) 
(West 2002); 38 C.F.R. §§ 20.202, 20.204 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. § 20.202 (2006).  Withdrawal may be 
made by the appellant or by his or her authorized 
representative.  38 C.F.R. § 20.204 (2006).  In an October 
2006 rating decision, the RO increased the veteran's rating 
for his duodenal ulcer to 40 percent, effective December 24, 
2002.  The appellant has stated that he is satisfied with the 
October 2006 RO rating decision.  Thus, the Board finds that 
the appellant has withdrawn this appeal and, hence, there 
remain no allegations of errors of fact or law for appellate 
consideration.  Accordingly, the Board does not have 
jurisdiction to review the appeal and it is dismissed.


ORDER

The appeal is dismissed.




		
DENNIS F. CHIAPPETTA
	Acting Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


